Exhibit 10.1

Form of Notes Repurchase Agreement

December 20, 2018

Carriage Services, Inc.

3040 Post Oak Blvd., Suite 300

Houston, TX 77058

Attn: Carl B. Brink

 

  Re:

Carriage Services, Inc. Repurchase of 2.75% Convertible Subordinated Notes due
2021 (CUSIP 143905 AM9)

Ladies and Gentlemen:

The undersigned beneficial owner of Carriage Services, Inc.’s (the “Company”)
2.75% Convertible Subordinated Notes due 2021, CUSIP 143905 AM9 (the “Notes”)
hereby agrees with the Company to sell the Notes to the Company (the
“Repurchase”) for the Consideration (as defined below), pursuant to the terms
and conditions of this Notes Repurchase Agreement (the “Repurchase Agreement”).

1.    Repurchase Consideration. Subject to the terms and conditions of this
Repurchase Agreement, the undersigned hereby agrees to sell an aggregate
principal amount of the Notes set forth on the signature page hereto for the
consideration in the amount and form as follows: $[    ] in aggregate,
representing an amount of cash in United States dollars equal to $1,027.5625 per
$1,000 principal amount of Notes resold (the “Consideration”). The Repurchase
shall occur in accordance with the procedures described in Section 3 hereof.

2.    The Closing. The closing of the Repurchase (the “Closing”) shall take
place at the offices of Porter Hedges LLP at 10:00 a.m. Houston, Texas time on
December 24, 2018, or at such other time and place as the Company and the
undersigned may mutually agree (the “Closing Date”).

3.    Repurchase. Subject to the terms and conditions of this Repurchase
Agreement, the undersigned hereby sells, assigns and transfers to, or upon the
order of, the Company, all right, title and interest in such portion of the
Notes as is indicated on the signature page hereto, waives any and all other
rights with respect to such Notes, and releases and discharges the Company from
any and all claims the undersigned may now have, or may have in the future,
arising out of, or related to, such Notes, including, without limitation, any
claims arising from any existing or past defaults, or any claims that the
undersigned is entitled to receive any accrued and unpaid interest or additional
interest with respect to the Notes.

On or prior to 10:00 a.m. New York City time on the Closing Date, (i) the
undersigned agrees to direct the eligible Depository Trust Company (“DTC”)
participant through which the undersigned holds a beneficial interest in the
Notes to submit a one-sided withdrawal instruction through DTC’s Deposits and
Withdrawal at Custodian (“DWAC”) program to Wilmington Trust, National
Association, in its capacity as trustee of the Notes (the “Trustee”), for the
aggregate principal amount of the Notes to be sold pursuant to this Repurchase
Agreement (the “DWAC Withdrawal”) and (ii) the Company shall provide an executed
cancellation order (in the form of

 

1



--------------------------------------------------------------------------------

Exhibit C) to the Trustee corresponding to each DWAC Withdrawal (each a
“Cancellation Order”). Upon receipt of such Cancellation Order, the Trustee
shall process the DWAC Withdrawals in accordance with the Cancellation Orders
and shall provide email notification to the Company of each DWAC Withdrawal it
processes. In the event that any DWAC Withdrawal corresponding to a Cancellation
Order has not been posted by 4 p.m., New York City time, on the Closing Date,
the Trustee shall notify the Company by email and the Cancellation Order for
such DWAC Withdrawal shall be deemed revoked and an updated Cancellation Order
with an updated cancellation date shall be provided by the Company. In the event
the Closing does not occur, any Notes submitted for DWAC Withdrawal will be
returned to the DTC participant that submitted the withdrawal instruction in
accordance with the procedures of DTC.

On the Closing Date, subject to satisfaction of the conditions precedent
specified in this Repurchase Agreement and the prior receipt of the DWAC
Withdrawal conforming with the aggregate principal amount of the Notes to be
sold, the Company hereby agrees to transfer by wire of immediately available
funds to the account of the undersigned at a bank in the United States of
America provided by the undersigned as Exhibit A to this Repurchase Agreement
all Consideration on the Notes to be repurchased. If (a) the Trustee is unable
to locate the DWAC Withdrawal or (b) the DWAC Withdrawal does not conform with
the Notes to be sold pursuant to this Repurchase Agreement, the Company will
promptly notify the undersigned.

All questions as to the form of all documents and the validity and acceptance of
the Notes will be determined by the Company, in its sole discretion, which
determination shall be final and binding.

All authority herein conferred or agreed to be conferred in this Repurchase
Agreement shall survive the dissolution of the undersigned and any
representation, warranty, undertaking and obligation of the undersigned
hereunder shall be binding upon the trustees in bankruptcy, legal
representatives, successors and assigns of the undersigned.

4.    Representations, Warranties and Undertakings of the Company. The Company
represents and warrants to, and covenants with, the undersigned that:

(a)    The Company is duly formed and validly existing under the laws of the
State of Delaware, and the consummation of the transactions contemplated hereby
are within the powers of the Company and have been or will have been duly
authorized by all necessary action on the part of the Company, and this
Repurchase Agreement constitutes a valid and binding agreement of the Company,
enforceable in accordance with its terms, except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement or creditors’ rights generally or (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.

(b)    The execution of this Repurchase Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby (i) do not
require the consent, approval, authorization, order, registration or
qualification of, or filing (assuming the truth and accuracy of the
representations and warranties in Section 5 and excluding any filing required
under the requirements of the Securities Exchange Act of

 

2



--------------------------------------------------------------------------------

1934, as amended (the “Exchange Act”)) with, any governmental authority,
non-governmental regulatory authorities, or court, or body or arbitrator having
jurisdiction over the Company (except as may be required under the securities or
Blue Sky laws of the various states); and (ii) do not and will not constitute or
result in a breach, violation or default under any note, bond, mortgage, deed,
indenture, lien, instrument, contract, agreement, lease or license, whether
written or oral, express or implied, or with the Company’s organizational
documents or by-laws, or any statute, law, ordinance, decree, order, injunction,
rule, directive, judgment or regulation of any court, administrative or
regulatory body, governmental authority, arbitrator, mediator or similar body on
the part of the Company or on the part of any other party thereto or cause the
acceleration or termination of any obligation or right of the Company or any
other party thereto, except, in case of b(ii), for any such breach, violation or
default as would not, individually or in the aggregate, have a material adverse
affect on the business, properties, financial position, stockholders’ equity, or
results of operations of the Company and its subsidiaries taken as a whole.

(c)    (A) As of the date hereof, (x) the Company is not aware of any material
non-public information regarding the Company, other than the fact and proposed
terms of the Repurchase and (y) all reports and other documents filed by the
Company with the Securities and Exchange Commission (the “SEC”) pursuant to the
Exchange Act, since January 1, 2018 when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading, other than the fact and
proposed terms of the Repurchase or any information referred to in the
wall-crossing email referenced in Section 5(y) below and (B) the Company hereby
agrees to publicly disclose on or before 8:30 a.m., New York City time, on the
business day immediately following the date hereof, the repurchase of the Notes
as contemplated by this Repurchase Agreement in a press release or in a Current
Report on Form 8-K; provided that (i) if the Repurchase does not take place and
(ii) the Company believes, in good faith, that there is no legal requirement to
publicly disclose information about the Repurchase, no press release or Current
Report on Form 8-K will be required. The Company hereby acknowledges and agrees
that this press release or Current Report on Form 8-K will disclose all
confidential information to the extent the Company believes such confidential
information constitutes material non-public information, if any, with respect to
the Repurchase or otherwise communicated by the Company to the undersigned or
any investor in connection with the Repurchase.

(d)    Neither the Company nor any of its subsidiaries is (i) in violation of
its charter or by-laws or similar organizational documents; (ii) in default,
and, to the knowledge of the Company (having made due and reasonable enquiry),
no event has occurred that, with notice or lapse of time or both, would
constitute such a default, in the performance or observance of any term,
covenant or condition contained in any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or

 

3



--------------------------------------------------------------------------------

any of its subsidiaries is subject; or (iii) in violation of any law or statute
or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority (including, without limitation, the rules
and regulations of the New York Stock Exchange), in each case, applicable to the
Company, except, in the case of clauses (ii) and (iii) above, for any such
conflict, breach or violation that would not, individually or in the aggregate,
have a material adverse effect on the business, properties, financial position,
stockholders’ equity, or results of operations of the Company and its
subsidiaries taken as a whole.

(e)    The Company is not and, after giving effect to the transactions
contemplated by this Repurchase Agreement, will not be required to register as
an “investment company” or an entity “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, and the
rules and regulations of the SEC thereunder.

(f)    The Company will, upon request, execute and deliver any additional
documents deemed by the Trustee to be reasonably necessary to complete the
transactions contemplated by this Repurchase Agreement.

5.    Representations, Warranties and Undertakings of the Undersigned. The
undersigned hereby represents and warrants to, and covenants with, the Company
that:

(a)    The undersigned has full power and authority to exchange, sell, assign
and transfer the Notes sold hereby and to enter into this Repurchase Agreement
and perform all obligations required to be performed by the undersigned
hereunder.

(b)    The undersigned is the current beneficial owner of the Notes. When the
Notes are sold, the Company will acquire good, marketable and unencumbered title
thereto, free and clear of all liens, restrictions, charges and encumbrances.
The Notes sold hereby are not subject to any adverse claims, rights or proxies.

(c)    The Repurchase will not contravene any law, rule or regulation binding on
the undersigned or any investment guideline or restriction applicable to the
undersigned.

(d)    The undersigned acknowledges that no person has been authorized to give
any information or to make any representation or warranty concerning the Company
or the Repurchase other than the information set forth herein in connection with
the undersigned’s examination of the Company and the terms of the Repurchase,
and the Company does not, and Goldman Sachs & Co. LLC (the “Financial Advisor”)
does not, take any responsibility for, and neither the Company nor the Financial
Advisor can provide any assurance as to the reliability of, any other
information that others may provide to the undersigned.

(e)    The undersigned acknowledges that (i) it has reviewed the Company’s
filings with the SEC and (ii) it is relying only upon the information contained
in the Company’s filings with the SEC and the representations and warranties of
the Company in this Repurchase Agreement and not upon any other information

 

4



--------------------------------------------------------------------------------

(f)    The undersigned confirms that it is not relying on any communication
(written or oral) of the Company, the Financial Advisor or any of their
affiliates or representatives as investment advice or as a recommendation to
participate in the Repurchase and receive the Consideration for the Notes. It is
understood that information provided by the Company, the Financial Advisor or
any of their affiliates or representatives shall not be considered investment
advice or a recommendation to conduct the Repurchase.

(g)    The undersigned is a corporation, limited partnership, limited liability
company or other entity, as the case may be, duly formed, validly existing and
in good standing under the laws of the jurisdiction of its formation.

(h)    The undersigned acknowledges that the terms of the Repurchase have been
mutually negotiated between the undersigned and the Company.

(i)    The undersigned will, upon request, execute and deliver any additional
documents deemed by the Company or the Trustee to be necessary or desirable to
complete the sale, assignment and transfer of the Notes sold hereby.

(j)    The undersigned understands that, unless the undersigned notifies the
Company in writing to the contrary at or before the Closing, each of the
undersigned’s representations and warranties contained in this Repurchase
Agreement will be deemed to have been reaffirmed and confirmed as of the
Closing, taking into account all information received by the undersigned.

(k)    The undersigned was given a meaningful opportunity to negotiate the terms
of the Repurchase.

(l)    The undersigned’s participation in the Repurchase was not conditioned by
the Company on the undersigned’s sale of a minimum principal amount of Notes for
the Consideration.

(m)    The undersigned had a sufficient amount of time to consider whether to
participate in the Repurchase and the Company did not put any pressure on the
undersigned to respond to the opportunity to participate in the Repurchase.

(n)    The operations of the undersigned have been conducted in material
compliance with the applicable rules and regulations administered or conducted
by the U.S. Department of Treasury Office of Foreign Assets Control (“OFAC”),
the applicable rules and regulations of the Foreign Corrupt Practices Act
(“FCPA”) and the applicable Anti-Money Laundering (“AML”) rules in the Bank
Secrecy Act.

(o)    The undersigned acknowledges and agrees that it has not transacted, and
will not transact, in any securities of the Company, including, but not limited
to, any hedging transactions, from the time the undersigned was first contacted
by the Company, the Financial Advisor or any of their advisors or
representatives with respect to the transactions contemplated by this Repurchase
Agreement until after the confidential information (as described in the
confirmatory wall-crossing email received by the

 

5



--------------------------------------------------------------------------------

undersigned from the Company, the Financial Advisor or of their advisors) is
made public.

(p)    The undersigned acknowledges it understands that the Company intends to
pay the Financial Advisor a fee in respect of the Repurchase.

(q)    There is no investment banker, broker, finder or other intermediary which
has been retained by, will be retained by or is authorized to act on behalf of
the undersigned who might be entitled to any fee or commission from the Company
or the undersigned upon consummation of the transactions contemplated by this
Repurchase Agreement.

(r)    The undersigned understands that the Company, the Financial Advisor and
others will rely upon the truth and accuracy of the foregoing representations,
warranties and covenants and agrees that if any of the representations and
warranties deemed to have been made by it by its participation in the
transactions contemplated by this Repurchase Agreement are no longer accurate,
the undersigned shall promptly notify the Company and the Financial Advisor. The
undersigned understands that, unless the undersigned notifies the Company in
writing to the contrary before the Closing, each of the undersigned’s
representations and warranties contained in this Repurchase Agreement will be
deemed to have been reaffirmed and confirmed as of the Closing.

(s)    The undersigned acknowledges and agrees that the Financial Advisor has
not acted as a financial advisor or fiduciary to the undersigned and that the
Financial Advisor and its respective directors, officers, employees,
representatives and controlling persons have no responsibility for making, and
have not made, any independent investigation of the information contained herein
or in the Company’s SEC filings and make no representation or warranty to the
undersigned, express or implied, with respect to the Company or the Notes or the
accuracy, completeness or adequacy of the information provided to the
undersigned or any other publicly available information, nor shall any of the
foregoing persons be liable for any loss or damages of any kind resulting from
the use of the information contained therein or otherwise supplied to the
undersigned.

6.    Conditions to Obligations of the Undersigned and the Company. The
obligations of the undersigned to deliver the Notes and of the Company to
deliver the Consideration are subject to the satisfaction at or prior to the
Closing of the following conditions precedent: the representations and
warranties of the Company contained in Section 4 hereof and of the undersigned
contained in Section 5 hereof shall be true and correct as of the Closing in all
respects with the same effect as though such representations and warranties had
been made as of the Closing.

7.    Covenant and Acknowledgment of the Company. At or prior to 9:00 a.m., New
York City time, on the second business day following the Closing, the Company
shall file a Current Report on Form 8-K with the SEC regarding the Repurchase
(including the “Repurchases”, if any, with other holders of Notes executing
Repurchase Agreements on the date hereof).

 

6



--------------------------------------------------------------------------------

8.    Waiver, Amendment. Neither this Repurchase Agreement nor any provisions
hereof shall be modified, changed, discharged or terminated except by an
instrument in writing, signed by the party against whom any waiver, change,
discharge or termination is sought.

9.    Assignability. Neither this Repurchase Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or the undersigned without the prior written
consent of the other party.

10.    Taxation. As set forth on Exhibit B hereto, the undersigned acknowledges
that either (i) the Company must be provided with a correct taxpayer
identification number (“TIN”), generally a person’s social security or federal
employer identification number, and certain other information on Internal
Revenue Service (“IRS”) Form W-9, which is provided as an attachment hereto, and
a certification, under penalty of perjury, that such TIN is correct, that the
undersigned is not subject to backup withholding and that the undersigned is a
United States person, or (ii) another basis for exemption from backup
withholding must be established.

11.    Waiver of Jury Trial. THE UNDERSIGNED IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS REPURCHASE AGREEMENT.

12.    Governing Law. This Repurchase Agreement and any claim, controversy or
dispute (whether in contract, in tort or by statute) arising under or related to
this Repurchase Agreement or the transactions contemplated by this Repurchase
Agreement or the rights, duties and relationship of the parties hereto, shall be
governed by and construed and enforced in accordance with the laws of the State
of New York, excluding any conflicts of law, rule or principle that might refer
construction of provisions to the laws of another jurisdiction.

13.    Section and Other Headings. The section and other headings contained in
this Repurchase Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Repurchase Agreement.

14.    Counterparts. This Repurchase Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

15.    Notices. All notices and other communications to the Company provided for
herein shall be in writing and shall be deemed to have been duly given if
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid to the following addresses, or in the case of the
undersigned, the address provided on the signature page below (or such other
address as either party shall have specified by notice in writing to the other):

 

If to the Company:   

Carriage Services, Inc.

3040 Post Oak Blvd., Suite 300

Houston, TX 77058

Attn: Carl B. Brink

Telephone: (713) 332-8441

 

7



--------------------------------------------------------------------------------

   E-mail: ben.brink@carriageservices.com

16.    Binding Effect. The provisions of this Repurchase Agreement shall be
binding upon and accrue to the benefit of the parties hereto and their
respective heirs, legal representatives, successors and permitted assigns.

17.    Notification of Changes. The undersigned hereby covenants and agrees to
notify the Company upon the occurrence of any event prior to the Closing which
would cause any representation, warranty, or covenant of the undersigned
contained in this Repurchase Agreement to be false or incorrect.

18.    Reliance by Financial Advisor. The Financial Advisor may rely on each
representation and warranty of the Company and the undersigned made herein or
pursuant to the terms hereof with the same force and effect as if such
representation or warranty were made directly to the Financial Advisor. The
Financial Advisor shall be a third-party beneficiary of this Agreement to the
extent provided in this Section 18.

19.    Expenses. All costs and expenses incurred in connection with this
Repurchase Agreement shall be paid by the party incurring such cost or expense

20.    Severability. If any term or provision of this Repurchase Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Repurchase Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction.

[SIGNATURE PAGES FOLLOW]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Repurchase Agreement as of
the date first written above.

 

Holder:  

 

By:  

 

Name:  

 

Title:  

 

Address:  

 

Telephone:  

 

 

 

State/Country of Domicile or Formation:

 

Notes to Be Repurchased        Beneficial Owner of Note:   

Principal Amount of Notes to be repurchased:

   $  principal     

 

 

 

Account Broker:

     

 

 

 

DTC Participant No.:

     

 

 

 

Consideration

   $       

 

 

 

[SIGNATURE PAGE TO FORM OF REPURCHASE AGREEMENT]



--------------------------------------------------------------------------------

The offer to repurchase Notes for the Consideration as set forth above is
confirmed and accepted by the Company.

 

CARRIAGE SERVICES, INC. By:  

 

Name:   Carl B. Brink Title:   Senior Vice President, Chief Financial   Officer
and Treasurer

[SIGNATURE PAGE TO FORM OF REPURCHASE AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

Wiring instructions for Consideration on Notes

 

Beneficial Owner of Note                                        
                  Bank Name                                        
                                                ABA
#                                         
                                                       For Credit To  Account
#                                         
                                                  For Further Credit to  Account
#                                         
                                                 



--------------------------------------------------------------------------------

Exhibit B

Under U.S. federal income tax law, a holder who sells Notes for the
Consideration generally must provide such holder’s correct taxpayer
identification number (“TIN”) on IRS Form W-9 (attached hereto) or otherwise
establish a basis for exemption from backup withholding. A TIN is generally an
individual holder’s social security number or a holder’s employer identification
number. If the correct TIN is not provided, the holder may be subject to a $50
penalty imposed by the IRS. In addition, certain payments made to holders may be
subject to U.S. backup withholding tax (currently set at 24% of the payment). If
a holder is required to provide a TIN but does not have the TIN, the holder
should consult its tax advisor regarding how to obtain a TIN. Certain holders
are not subject to these backup withholding and reporting requirements. Non-U.S.
Holders generally may establish their status as exempt recipients from backup
withholding by submitting a properly completed applicable IRS Form W-8
(available from the Company or the IRS at www.irs.gov), signed, under penalties
of perjury, attesting to such holder’s exempt foreign status. U.S. backup
withholding is not an additional tax. Rather, the U.S. federal income tax
liability of persons subject to backup withholding will be reduced by the amount
of tax withheld. If withholding results in an overpayment of taxes, a refund may
be obtained provided that the required information is timely furnished to the
IRS. Holders are urged to consult their tax advisors regarding how to complete
the appropriate forms and to determine whether they are exempt from backup
withholding or other withholding taxes.



--------------------------------------------------------------------------------

Exhibit C

[On Issuer’s Letterhead]

[insert Closing Date]

Wilmington Trust, National Association, as Trustee

1100 North Market Street

Wilmington, DE 19801

Attention: Carriage Services, Inc. Administrator

Re: Cancellation Order related to Indenture, dated as of March 19, 2014 (the
“Indenture”), between Carriage Services, Inc., as issuer, and Wilmington Trust,
National Association, as trustee

Issue: Carriage Services, Inc. 2.75% Convertible Subordinated Notes Due 2021
(the “Notes”)

In connection with the repurchase by the Issuer of the Notes pursuant to
Section 2.14 of the Indenture, you, as Trustee under the Indenture, are hereby
instructed pursuant to Section 2.10 of the Indenture to cancel (in the manner
provided in the Indenture) the aggregate principal amount of Notes repurchased
as set forth below and record a corresponding reduction on the Global Notes
principal balance.

Accordingly, we hereby authorize and direct you to cancel the following Notes
via a DTC one-sided DWAC withdrawal(s)* request to be initiated by:

DTC Participant: [insert applicable DTC participant entity name]

DTC Participant #: [insert applicable DTC participant number]

Principal Amount: $[insert applicable principal amount]

CUSIP: [insert applicable CUSIP number]

DWAC cancellation date: [insert applicable cancellation date]

Please contact [insert issuer contact point’s name and phone/email address] if
you have any questions.

 

Very truly yours, Carriage Services, Inc. By:  

 

Name:   Title:   [insert officer title]